Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  145748                                                                                                               Justices




  PROTECT OUR JOBS,
           Plaintiff-Appellee,
  v                                                                  SC: 145748
                                                                     COA: 311828
  BOARD OF STATE CANVASSERS,
           Defendant-Appellee,
  and

  CITIZENS PROTECTING MICHIGAN’S
  CONSTITUTION,
             Intervening Defendant-Appellant.
  _______________________________________


         This cause having been brought to this Court by application for leave to appeal
  from the decision of the Court of Appeals and having been argued by counsel and due
  deliberation having been had thereon, it is ordered that the judgment of the Court of
  Appeals is affirmed. Pursuant to MCR 7.317(C)(3), the Clerk is directed to issue this
  judgment order forthwith. No motion for rehearing will be entertained.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 5, 2012                   _________________________________________
                                                                                Clerk